i          i      i                                                                          i        i       i




                                   MEMORANDUM OPINION

                                            No. 04-10-00397-CR

                                       IN RE James Earl TAYLOR

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: June 9, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 21, 2010, relator James Earl Taylor filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on his various pro se motions.

           However, counsel has been appointed to represent relator in the criminal proceeding pending

in the trial court for which he is currently confined. A criminal defendant is not entitled to hybrid

representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.

State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on a pro

se motion filed with regard to a criminal proceeding in which the defendant is represented by

counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not abuse its discretion



           1
         … This proceeding arises out of Cause No. 2009CR8900, styled State of Texas v. James Earl Taylor, in the
175th Judicial District Court, Bexar County, Texas, the Honorable Mary Román presiding.
                                                                                     04-10-00397-CR



by declining to rule on relator’s various pro se motions filed in the criminal proceeding pending in

the trial court. Accordingly, relator’s petition for writ of mandamus is denied. TEX . R. APP . P.

52.8(a).

                                                                            PER CURIAM

DO NOT PUBLISH




                                                -2-